DETAILED ACTION
The Amendment filed 01/05/22 has been entered.  Claims 37-52 and 54-56 are currently pending, with claim 53 being cancelled.  In light of the claim amendments, revised section 102, 103 and 112 rejections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 44, 45 and 54 are objected to because of the following informalities:  claims 44 and 45 are objected to because they refer to an “internal” and “external” pressure transducer, but it is unclear what these phrases refer to – internal/external pressure or internal/external relative to a certain component, and if so, which one?  Claim 54 is objected to because it is a fragment and grammatically improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-52 and 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49-52 and 54-56 are rejected because claim 49 contains numerous indefiniteness problems.  First, the new phrase “…to the one of the front and rear brake master cylinders…” has multiple antecedent basis issues.  See claim 49, line 8.  Not only have front and rear brake master cylinders not been previously defined, but “the one” of the two being referred to has also not been specified.  Second, the phrases “internal pressure transducer” and “external pressure transducer” are unclear.  See claim 49, lines 7, 17.  There is no explicit mention of what these transducers are “internal” or “external” to.  Assuming that the internal pressure transducer is “internal” to the anti-lock braking control module, reciting that it is “hydraulically coupled” to the anti-lock braking module is additionally unclear – what does it mean to be “internal” to the module if it is “coupled” to it hydraulically?  Finally, the subsequent recitation of the “external pressure transducer” without any accompanying language regarding its location (especially relative to the anti-lock braking module) while similarly being “hydraulically coupled” to the anti-lock braking module adds to the confusion.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Pongo
Claim(s) 37-43 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pongo (U.S. Patent No. 7,695,074).  Pongo is directed to a single apply hand and foot control braking system for an all-terrain vehicle.  See Abstract. 
Claim 37: Pongo also discloses an all-terrain vehicle [see Title], comprising: a frame (10); at least four ground engaging members (12, 14) supporting the frame; a powertrain (20) supported by the frame and including at least one final drive [see col. 3, lines 40-57; Fig. 1] drivingly coupled to at least some of the ground engaging members; and a braking system (24) comprising: an anti-lock braking control module (40) [see col. 1, lines 25-30]; a first brake master cylinder (34) hydraulically coupled to the anti-lock braking control module; a second brake master cylinder (32) hydraulically coupled to the anti-lock braking control module; a first brake actuator (30) coupled to the first brake master cylinder; a second brake actuator (31) coupled to the second brake master cylinder; and a brake caliper (29, 69) coupled to each of the at least four ground engaging members, wherein the first brake master cylinder provides four-channel braking to the at least four ground engaging members upon actuation by the first brake actuator [see Fig. 5 (34 provides braking through 26a, 26b, 72a, 72b)], and wherein the second brake master cylinder provides four-channel braking to the at least four ground engaging members upon actuation by the second brake actuator [see Fig. 4 (32 provides braking through 26a, 26b, 66a, 66b); col. 3, line 58 – col. 4, line 5].  See Figs. 1, 2, 4, 5.  
Claim 38: Pongo discloses that the ground engaging members comprise at least a front pair of ground engaging members (12) and a rear pair of ground engaging members (14), wherein the first brake master cylinder provides anti-lock braking to both the front and rear pairs of ground engaging members upon actuation by the first brake actuator [see Fig. 5], and wherein the second brake master cylinder provides anti-lock braking to both the front and rear pairs of ground engaging members upon actuation by the second brake actuator [see Fig. 4].  It would be obvious to include this feature to provide braking to both pairs of wheels via each of the actuators, ensuring better braking and/or ensuring braking in case one of the two actuating mechanisms fails or is defective. 
Claim 39: Pongo discloses that the first brake actuator for the first brake master cylinder is a hand controlled actuator (30).  See col. 3, line 67 (“hand lever”).
Claim 40: Pongo discloses that the second brake actuator for the second brake master cylinder is a foot controlled actuator (31).  See col. 4, line 4 (“may be actuated by a rider’s foot”). 
Claim 41: Pongo discloses that the braking system further comprises: a first diverter valve (36) hydraulically coupled to the anti-lock braking control module, a second diverter valve (74) hydraulically coupled to the anti-lock braking control module, a first splitter (64) hydraulically coupled intermediate the first brake master cylinder and the first and second diverter valves; and a second splitter hydraulically (37) coupled intermediate the second brake master cylinder and the first and second diverter valves.  See Fig. 2.  It would be obvious to include these valves because the use of diverters and splitters is a common fluid directing mechanism to ensure hydraulic fluid flows properly, especially when multiple cylinders and multiple brake members are being employed. 
Claim 42: Pongo discloses that the braking system further comprises: a first diverter valve (36) hydraulically coupled intermediate the anti-lock braking control module and the first and second brake master cylinders; and a second diverter valve (74) hydraulically coupled intermediate the anti-lock braking control module and the first and second brake master cylinders.  See Fig. 2.  See obviousness statement in claim 41 above. 
Claim 43: Pongo discloses that the at least one final drive includes a first final drive (13) drivingly coupled to at least one front ground engaging member, and a second final drive (15) drivingly coupled to at least one rear ground engaging member.  See Fig. 1. 
Claim 47: Pongo discloses stub shafts (13, 15) extending from the at least one final drive to the ground engaging members.  See Fig. 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Pongo in view of Hagspiel
Claims 44-46, 48-52 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pongo in view of Hagspiel (U.S. Patent Pub. No. 2015/0344009).  Hagspiel is directed to a hydraulic ABS system.  See Abstract.  
Claims 44-45: Pongo is relied upon as in claim 37 above but does not disclose the use of and sensors, transducers, monitoring devices, etc.  Hagspiel discloses a vehicle [Fig. 2] comprising: a frame (i.e., the vehicle itself); ground engaging members (14, 62) supporting the frame; and a braking system comprising: an anti-lock braking control module (20, 64); a first and second brake master cylinder (58) hydraulically coupled to the anti-lock braking control module; a first and second brake actuator (26) coupled to the brake master cylinders; and a brake caliper (24) coupled to the ground engaging members, wherein the first brake master cylinder provides anti-lock braking to the ground engaging members upon actuation by the first brake actuator, and wherein the second brake master cylinder provides anti-lock braking to the ground engaging members upon actuation by the second brake actuator, wherein the braking system further comprises an external and internal pressure transducer (50, 52) hydraulically coupled to the first and second brake master cylinders and to the anti-lock braking control module.  See Figs. 2, 4; para. 0062 (“regulating module 20 includes an internal pressure sensor 50.  As an alternative or in addition, control device 64 may include a terminal 68 for an external pressure sensor 52”). Note: “external pressure transducer” and “internal pressure transducer” may be construed broadly – external/internal pressure, or external/internal location-wise? External to what?  See claim objections above.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include pressure sensors because this component is often employed in the art to ensure accuracy and precision in determining real-time pressure of a braking system, and the use of “internal” and/or “external” components is a design choice, based on the parameters of what constitutes the “module.” 
Claim 46: Hagspiel discloses a speed monitor (54) for at least some of the ground engaging members.  See Fig. 2; para. 0050, 0056, 0059. 
Claim 48: Hagspiel discloses that the speed monitor comprises a gear ring positioned on an exterior surface of each of the stub shafts and a speed pickup positioned adjacent to the gear ring.  See Fig. 2; para. 0054, 0056, 0059.
Claim 49: see claims 37 and 44-45 above. 
Claim 50: Hagspiel discloses that the external pressure transducer (52) is hydraulically coupled to the rear brake master cylinder (58).  See Fig. 2.
Claim 51: see claim 40 above.
Claim 52: see claim 39 above. 
Claim 54: Hagspiel discloses that the external pressure transducer (52) is hydraulically coupled to the front brake master cylinder (58).  See Fig. 2. 
Claim 55: Pongo discloses that the front brake master cylinder provides anti-lock braking to the ground engaging members upon actuation by the front brake actuator, and the rear brake master cylinder provides anti-lock braking to the ground engaging members upon actuation by the rear brake actuator.  See Figs. 4, 5. 
Claim 56: Pongo discloses that the ground engaging members comprise at least a front pair of ground engaging members and a rear pair of ground engaging members.  See Fig. 1.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 37-52 and 54-56 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant does briefly address Pongo, which is now used as a 102 reference (and base reference for the 103 rejection), asserting that it does not provide “four-channel braking.”  See Remarks, page 6.  In response, Figures 4 and 5 of Pongo show that there are four channels 26a, 26b, 66a, 66b associated with braking via master cylinder 32 [see Fig. 4] and four channels 26a, 26b, 72a, 72b associated with braking via master cylinder 34 [see Fig. 5].  It is unclear why Applicant believes the limitation is not properly disclosed and/or if an overly narrow interpretation of the “four-channel” language is improperly being applied.  Regardless, Applicant’s conclusory statement is not an argument, let alone persuasive. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        January 11, 2022